Citation Nr: 0020855	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-08 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1971 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.                  

The Board notes that in a February 1999 rating action, the RO 
denied the appellant's claims for entitlement to service 
connection for hepatitis and entitlement to service 
connection for seizures.  The appellant filed a Notice of 
Disagreement (NOD) in April 1999, and a Statement of the Case 
(SOC) was issued in December 1999.  However, the Board 
observes that there is no evidence in the record that the 
appellant submitted a substantive appeal in regards to either 
claim.  Accordingly, these issues are not before the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the appellant's basal cell carcinoma, first identified in 
March 1996, to his period of active service, or to any 
incident of service, to include any alleged exposure to Agent 
Orange.   

2.  Basal cell carcinoma is specifically excluded as one of 
the listed conditions for presumptive service connection 
based on exposure to Agent Orange.  


CONCLUSION OF LAW

The appellant's claim for service connection for basal cell 
carcinoma, claimed as a residual of exposure to Agent Orange, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records essentially consist 
of his entrance examination, dated in June 1971, and an 
United States Army Reserve quadrennial examination, dated in 
August 1977.  The August 1977 examination shows that at that 
time, in response to the question as to whether the appellant 
had ever had or if he currently had any skin diseases, the 
appellant responded "no."  The appellant's skin was 
clinically evaluated as "normal."  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he had active 
military service from July 1971 to May 1973, which included 
duty in Korea.  He received the National Defense Service 
Medal and the Armed Forces Expeditionary Medal.  

Private medical records from L.J.S., M.D., from October 1995 
to May 1996, show that in March 1996, the appellant was 
diagnosed with basal cell carcinoma, right side of face.  

In March 1997, the appellant underwent a VA Agent Orange 
examination.  At that time, he stated that during service, he 
was stationed in Korea.  The appellant indicated that during 
that period of time, he was exposed to Agent Orange.  He 
noted that he was involved in shipping Agent Orange, and that 
he had to physically lift barrels of Agent Orange.  According 
to the appellant, Agent Orange frequently spilled out of the 
barrels and contaminated him.  The appellant also reported 
that in May 1996, he had a carcinoma removed from his face 
and was subsequently diagnosed with a basal carcinoma of the 
face.  

Private medical records from W.C.H., M.D., from November 1994 
to June 1996, show that in March 1996, the appellant was 
treated for a lesion on his right chin that looked as if an 
area had been "cored out of it."  At that time, Dr. H. 
noted that it was possible that the lesion was a skin cancer.  
The records show that in April 1996, the appellant underwent 
an excision of the lesion on his chin.   

A private medical statement from E.G.T., M.D., dated in 
December 1997, shows that at that time, Dr. T. indicated that 
while the appellant was in the military, he "may have" 
contacted substances or contracted illnesses that had 
resulted in the medical problems that he currently had.   

In April 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that he did not seek any 
treatment for a basal cell carcinoma of the face during 
service.  (T.1).  The appellant stated that during service, 
he was stationed in Korea in the 43rd Transportation Unit.  
(T.9).  He noted that during that period of time, he 
transported "ammo and Agent Orange out to bunks on an ammo 
center," and that as a result, he was exposed to Agent 
Orange.  (T.10).  The appellant stated that he first noticed 
a skin problem in 1974.  (T.2).  He indicated that at that 
time, he had what appeared to be a small boil under his skin 
which was irritating his skin.  (Id.).  The appellant 
reported that he sought medical treatment and was told that 
it was either a boil or an ingrown hair.  (Id.).  He revealed 
that over the years, the boil grew and that he again sought 
treatment for it in the mid-1990's.  (T.2).  According to the 
appellant, in May 1996, he had the "tumor" removed and was 
diagnosed with a basal cell carcinoma.  (T.2,3).  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for basal cell carcinoma, claimed as a 
residual of exposure to Agent Orange, is well-grounded; that 
is, a claim which is plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 
270 (1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. §§ 3.307(a)(6) (1999); see also McCartt v. West, 
12 Vet. App. 164, 168 (1999) (emphasis provided in case).  
The Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown,  5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  See McCartt, supra.  Prior to 
McCartt, VA incorrectly presumed exposure to Agent Orange if 
the veteran had service in Vietnam.  Now, that presumption is 
afforded the veteran only if he also has one of the 
regulatory enumerated conditions.

Pertinent regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  38 C.F.R. 
§ 3.309(e) (1999).  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. §§ 
3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: Chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft-tissue sarcoma, multiple myeloma, and certain 
respiratory cancers.  Where chloracne or other acneform 
disease consistent with chloracne or porphyria cutanea tarda 
becomes manifest to a compensable degree within one year of 
the last date on which the veteran was exposed to an 
herbicide agent during active service; where respiratory 
cancer becomes manifest to a compensable degree within thirty 
years of the last date on which the veteran was exposed to an 
herbicide agent during active service; and where Hodgkin's 
disease, non-Hodgkin's lymphoma, soft-tissue sarcoma, or 
multiple myeloma becomes manifest to a compensable degree any 
time after service, service incurrence will be presumed.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e), and as amended by 61 Fed. 
Reg. 57589 (1996).

To summarize, the appellant contends that during service, he 
was exposed to Agent Orange.  He maintains that following his 
discharge, he developed a skin disorder that was eventually 
diagnosed as a basal cell carcinoma.  According to the 
appellant, his currently diagnosed basal cell carcinoma is a 
residual of his in-service exposure to Agent Orange.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his basal cell carcinoma is related to service, specifically 
to his claimed in-service exposure to Agent Orange, is not 
competent evidence.  

In the instant case, in regards to the appellant's contention 
that his basal cell carcinoma is a residual of his claimed 
in-service exposure to Agent Orange, the Board notes that 
there is no documentation of exposure to Agent Orange during 
service; the veteran did not serve in the Republic of 
Vietnam; and his diagnosed basal cell carcinoma is not one of 
the diseases recognized as attributable to Agent Orange under 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e) 
(implementing 38 U.S.C.A. § 1116).  Therefore, as a matter of 
law, the appellant may not receive the benefit of a 
rebuttable presumption that his basal cell carcinoma was 
caused by exposure to Agent Orange. See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6) (iii), 3.309(e); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
provisions of section 1116 are not for application in this 
case.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation under 38 U.S.C.A. §§ 1110, 1131, and 
38 C.F.R. § 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Although this holding pertained to 
compensation due to exposure to ionizing radiation, the Board 
finds that this judicial construction is equally applicable 
when the issue involves compensation due to exposure to Agent 
Orange.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
(citing Combee, supra; Cosman v. Principi, 3 Vet. App. 503, 
505 (1992)).

The Board notes that although the appellant's service medical 
records are sparse and do not include his separation 
examination, the records do include an United States Army 
Reserve quadrennial examination, dated in August 1977, 
approximately four years after the appellant's discharge.  
The August 1977 examination shows that at that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had any skin diseases, the appellant 
responded "no."  In addition, the appellant's skin was 
clinically evaluated as "normal."  The Board further notes 
that the first medical evidence of a basal cell carcinoma is 
in March 1996, approximately 23 years after the appellant's 
separation from the military.  At that time, the appellant 
was diagnosed with basal cell carcinoma, right side of face.  
In addition, private medical records from Dr. W.C.H., from 
November 1994 to June 1996, essentially show that the 
appellant was treated for his basal cell carcinoma in March 
and April 1996.  

As previously stated, there must be medical evidence showing 
a nexus between an in-service injury and the current 
disability for a well-grounded claim.  Therefore, while the 
above evidence shows that the appellant has currently been 
diagnosed with a basal cell carcinoma, there is no competent 
medical evidence which shows that his basal cell carcinoma is 
related to his period of active service, or to any claimed 
exposure to Agent Orange during this period.  The Board notes 
that in a private medical statement from Dr. E.G.T., dated in 
December 1997, Dr. T. indicated that while the appellant was 
in the military, he "may have" contacted substances or 
contracted illnesses that had resulted in the medical 
problems that he currently had.  However, the Board observes 
that the above statement from Dr. T. is very general and does 
not specifically show that the appellant's current basal cell 
carcinoma is related to his period of active service or to 
any claimed exposure to Agent Orange during that period.  
Therefore, in light of the above, as no competent medical 
evidence is of record showing a nexus between the appellant's 
current basal cell carcinoma and his period of active 
service, or to any incident of service, to include any 
alleged exposure to Agent Orange, the appellant's claim must 
be denied as not well grounded.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette, 8 Vet. App. at 
77-78.


ORDER

Entitlement to service connection for basal cell carcinoma, 
claimed as a residual of exposure to Agent Orange, is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

